DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of group I, claims 23-37 and the species - ionic contaminant of claim 30 in the reply filed on 12/17/21 is acknowledged.  The Applicants arguments have been considered and are persuasive.  Therefore, the restriction requirement is withdrawn.    Claims 23-44 are hereby presently pending for examination.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 25 and 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

25, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “at least one year”, and the claim also recites “preferably at least two years” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 28, the phrase “optionally below said surface (in the subsurface)” in line 3 is indefinite as it is unclear if the scope of the claim is limited to below the surface, in the subsurface, or both.  
Regarding claim 28, the claim recites the limitation "the subsurface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 29, the phrase "such as" in lines 2 and 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 31, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 33, the phrase "such as" in lines 2, 3, and 4 and “for example” in line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 34, the phrase "such as" in lines 2 and 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 35, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 35 recites the broad recitation “100-2000”, and the claim also recites “500-1500” and “600 to 1000” which are increasingly narrower statements of the range/limitation.  Claim 35 also recites the broad recitation “0.1 to 2”, and the claim also recites “0.5 to 2” and “1 to 2” which are increasingly narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 37, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 37 recites the broad recitation “during all or part of step b)” , and the claim also recites “preferably during the entire duration of step b)” which is the 
Regarding claim 38, the parenthesis in line 1 makes the claim scope unclear.  
Regarding claim 38, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites a broad temperature and humidity range, and the claim also recites a second temperature and humidity range, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 39, the word “preferably” in line 2 renders the claim indefinite because it is unclear if the limitation is exemplary and not required, or a required feature of the claim.  
Regarding claim 40, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 40, the word “preferably” in line 2 renders the claim indefinite because it is unclear if the limitation is exemplary and not required, or a required feature of the claim.  
Regarding claim 43, the word “preferably” in line 2 renders the claim indefinite because it is unclear if the limitation is exemplary and not required, or a required feature of the claim.  
Claims 30, 36, 41-42 are rejected for the reasons above regarding claim 28 due to claim dependency

Allowable Subject Matter
5.	Claims 23-24, 26, and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or suggest a photocatalytic decontamination gel having a solvent mixture of water and ethanol, wherein the water is present in the range of 40%-56% by weight and ethanol is present in the range of 24%-42.5% by weight, in the claimed environment.  
The closest prior art to the clamed invention is DE 102007014875 A.  DE 102007014875 A discloses a liquid hard surface cleaner which is a composition comprising, of the total weight, 0.0001 to 30% by weight of titanium dioxide as a photocatalytic material.  The liquid hard surface cleaner being able to use an alkali such as sodium hydroxide or potassium hydroxide as a pH modifier, having a pH of preferably 4 to 9 (paragraph [0148]), having viscosity (paragraph [0134]).  The composition further comprising 0 to 95% by weight of water, and in addition to the water, comprising 7%-75% by weight of a water-soluble organic solvent such as ethanol (paragraphs [0040] and [0160] to [0165]).  However, the prior art does not provide any examples showing a solvent mixture of water and ethanol in the claimed ranges.  Therefore, the prior art does not teach or suggest, in the claimed environment, mixtures containing water at a concentration of between 40% and 56% by weight and ethanol at a concentration of between 24%-42.5% by weight of the decontamination gel.  Therefore, claims 23-24, 26, and 44 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.   
	Claim 28 would be allowable for the same reasons applied to claim 23 above.  

7.	Claims 25, 27, and 29-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759